DETAILED OFFICE ACTION

	Applicant response filed 11/16/2020 is acknowledged. 

Election/Restrictions
Applicant’s election without traverse of Species I-A in the reply filed on 11/16/2020 is acknowledged.
Claims 3, 5, 6, 8 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2020.

Claims 1-13 are pending in the instant application. 
	Claims 1, 2, 4, 7, 9, 11-13 are pending in the instant application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/29/2018 and 03/12/2018 have been considered by the examiner.






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4, 7, 9, 11-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself. This rejection is further necessitated by applicant amendment to the instant claims. 
The instant claims are directed to a device and a method carried out thereon for determining a body composition change prediction. The recited device implemented process comprises the steps of acquiring a measured ketone body concentration from a sensor device, acquiring current body composition information and past body information from a user, computing a prediction value based on current and past body composition information, determining a fat burning style of said user based on the measured ketone body concentration and current body composition information, weighting the prediction value based on a weight according to the fate burning style and increasing as the measured ketone body concentration increases, and outputting information according to the weighted prediction value. 
Therefore, the instant claims expressly recite a series of mental and computational steps that are directed subject matter falling within the judicial exception category of an abstract idea. Further, even though the recited process steps carried out by the claimed systems may be performed or executed using a general purpose computer elements in the form of a “device” and “processing circuity”, the claims still amount to a series of mental and computational steps that remain directed to a judicial exception. The courts have clearly established that such methods directed essentially to a series of algorithmic/mathematical procedures encompasses a judicial exception that falls in the category of an abstract idea:
“Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. “If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted).” (Precedential CAFC decision: Digitech Image Technologies, LLC. v. Electronics for Imaging, Inc., decided July 11, 2014).

“A claim that directly reads on matter in the three identified categories is outside section 101. Mayo, 132 S. Ct. at 1293. But the provision also excludes the subject matter of certain claims that by their terms read on a human-made physical thing (“machine, manufacture, or composition of matter”) or a human-controlled series of physical acts (“process”) rather than laws of nature, natural phenomena, and abstract ideas. Such a claim falls outside section 101 if (a) it is “directed to” matter in one of the three excluded categories and (b) “the additional elements” do not supply an “inventive concept” in the physical realm of things and acts—a “new and useful application” of the ineligible matter in the physical realm—that ensures that the patent is on something “significantly more than” the ineligible matter itself. Alice, 134 S. Ct. at 2355, 2357 (internal quotation marks omitted); see Mayo, 132 S. Ct. at 1294, 1299, 1300. This two-stage inquiry requires examination of claim elements “both individually and ‘as an ordered combination.’” Alice, 134 S. Ct. at 2355.” (Precedential CAFC decision: Buysafe Inc. v. Google Inc., decided September 3, 2014).

The instant claims fail to integrate claimed judicial exception into a practical application. Practicing the claims only results in an abstract determination of “outputting information according to the weighted prediction value” arrived at from the mental and computational analysis performed on body composition data, per se, and further outputting the results of said analysis. Such a result only produces new information and does not provide for a practical application in the realm of physical things and acts, i.e., the claims do not use the information generated by the judicial exception to effect any type of change.
The instant claims do recite the data gathering steps of “acquiring, from a sensor device, a measured ketone body concentration measuring ketone bodies excreted from the user” and “acquiring current body composition information and past body composition information from the user.” However, the data gathering itself is insignificant pre-solution activity, see MPEP § 2106.05(g) (“[a]n example of pre-solution activity is a step of gathering data for use in a claimed process.”)), that does not apply the abstract idea in a meaningful way, but instead simply “generally link[s] the use of a judicial exception to a particular technological environment or field of use.” Revised Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2016.05(h)); see also In re Grams, 888 F.2d 835, 840 (Fed. Cir. 1989) (“The presence of a physical step in the claim to derive data for the algorithm will not render the claim statutory.”).
Further, while it is the case that the recited elements of “a device”, “processing circuitry”, and a “sensor device” are tangible, such tangibility is not sufficient to convert the subject matter claimed into a patent eligible claim. As the Supreme Court indicated in Alice, whether a device is “a tangible system (in § 101 terms, a ‘machine’)” is not dispositive. See 573 U.S. at 224. Resolving the § 101 inquiry based on such an argument “would make the determination of patent eligibility ‘depend simply on the draftsman’s art ‘” Id. (quoting Parker v. Flook 437 U.S. 584, 593 (1978)); see also CyberSource, 654 F.3d at 1372 (“[E]ven if some physical steps are required to obtain information from the database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability.”).
The instant claims do not recite additional elements that amount to something significantly more than the judicial exception itself. With regard to the recited processor-implemented steps of acquiring a measured ketone body concentration from a sensor device, acquiring current body composition information and past body information from a user, computing a prediction value based on current and past body composition information, determining a fat burning style of said user based on the measured ketone body concentration and current body composition information, weighting the prediction value based on a weight according to the fate burning style and increasing as the measured ketone body concentration increases, and outputting information according to the weighted prediction value, the claims only recite the use of general purpose computer elements in the form of “a device”, “processing circuitry”, and a “sensor device.” In the instant case, the recited use of such generic computer elements amounts only applying the identified judicial exception be means of general purpose computer system. Using generic computer components to perform abstract ideas does not provide the necessary inventive concept. See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”); see also SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 1170 (Fed. Cir. 2018) (finding that the invocation of such computers for use in carrying out improved mathematical calculations amounts to recitation of what is well-understood, routine, and conventional).
For these reasons, the instant claims are directed to non-statutory subject matter.




Withdrawal of Claim Rejections - 35 USC § 112
The rejection of claims 1, 2, 4, 7, 9, 11-13 under 35 U.S.C. 112(a) as failing to comply with the written description requirement has been withdrawn in view of arguments presented by applicant as well as the accompanying amendments to the instant claims. 
The rejection of claims 1, 2, 4, 7, 9, 11-13 under 35 U.S.C. 112(b) as being indefinite has been withdrawn in view of arguments presented by applicant as well as the accompanying amendments to the instant claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-9,486,169 (11-2016) Ahmad, et al.
USPGPub No. 20180199873 (07-2018) Wang, et al. 
USPG Pub No. 20190192691 (06-2019) Barrett, et al.  

Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive.
With regard to the rejection of claims under 35 USC 101, applicant argues that recite concrete calculation steps executed by processing circuitry. 
Applicant argument is not persuasive. Even though the recited process steps carried out by the claimed systems may be performed or executed using a general purpose computer elements in the form of “processing circuity”, the claims still amount to a series of mental and computational steps that remain directed to a judicial exception.
	Applicant further argues that the claims recite an improvement to the precision of the prediction value predicting the body composition information of a user. 
	This is not persuasive. It is reiterated from the instant rejection that even “If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” Further, practicing the claims still only produce new information and recite any further application of that information in the realm of physical things and acts. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S DEJONG whose telephone number is (571)272-6099.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC S DEJONG/Primary Examiner, Art Unit 1631